The gist of this case is, that the plaintiff brought a suit against the principal defendants, and summoned as trustee the Pilgrim church, which is the church organization connected with the Second Orthodox Congregational Society in Nashua. The plaintiff intended to summon the society, and supposed the name used by him was the correct one. Service was made upon the trustee by leaving a copy of the writ with one Shattuck, who happened to be an officer in both corporations. Shortly afterwards, other creditors of the defendants brought suits against them, and trusteed the society by making service upon Shattuck as an officer thereof. Subsequently the plaintiff learned of his mistake, and thereupon inserted the correct name of the trustee in his writ, and caused an additional service thereof to be made upon Shattuck. All the writs were returnable at the same term of court, and all were duly entered. The plaintiff moved therein to amend his writ by inserting the correct name of the society as trustee, and that the officer have leave to amend his return of the first service accordingly, which was granted, but reserving the rights of the other creditors. The trustee having made disclosure, the plaintiff *Page 135 
claimed the first right to the funds disclosed; but the presiding justice ruled that his right was subject to the rights of the other attaching creditors, and the plaintiff excepted.
The only question is, Was the ruling correct? To state the question is to answer it affirmatively.
Exception overruled.
STANLEY, J., did not sit: the others concurred.